DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 8, 9, 11, 26, 27, and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wurfel (US 9281252)
 Regarding claim 1.
Wurfel teaches an apparatus, comprising: a group of mutually lateral adjacent support elements (703-705), each mutually lateral adjacent support element configured to independently move at least vertically and comprising an upper surface (718); a thermal energy transfer device (714) operably coupled to each of the mutually lateral adjacent support elements (703-705); and an actuator system (708-710) operably coupled to each of the mutually lateral adjacent support elements (703-705) and configured to selectively and independently vertically move each of the mutually lateral adjacent support elements relative to each other of the mutually lateral adjacent support elements (fig 6,7) (column 12 lines 5-50).
 Regarding claim 3.
Wurfel teaches the thermal energy transfer device (7) is: disposed at a bottom surface of the mutually lateral adjacent support elements, disposed at the upper surface of the mutually lateral adjacent support elements or embedded in the mutually lateral adjacent support elements (fig 7).
Regarding claim 4
Wurfel teaches a continuous flexible structure (701) over respective top surfaces of the mutually lateral adjacent support elements and configured to conform to a bottom surface of an adjacent object (fig 7) (column 11 lines 40-50).
Regarding claim 6.
Wurfel teaches the actuator system further comprises: one or more actuators coupled to a bottom surface of each of the mutually lateral adjacent support elements (column 12 lines 5-20).
 Regarding claim 7.
Wurfel teaches the actuator system (708-710) further comprises a plurality of actuators selected from a group consisting of: a piezoelectric actuator, an electrostatic actuator, a microelectromechanical systems (MEMS) actuator or a shape memory alloy actuator (column 12 lines 20-30).
Regarding claim 8.
Wurfel teaches an upper surface of one or more mutually laterally adjacent support elements (708-710) is configured to tilt and to adjust with respect to the actuator system to conform to a bottom surface of a nonlinear bottom surface of a contacting object (fig 8,9).
Regarding claim 9.
Wurfel teaches the group of mutually lateral adjacent support elements is arranged a series of pie-slice shaped support elements or a series of substantially concentric, circumscribing support elements (column 12 lines 10-30).
 Regarding claim 11.
Wurfel teaches an actuator controller (615) configured to: receive a surface profile data map of a back side surface of a semiconductor wafer (609,612), the surface profile data map derived from one or more of two-dimensional measurement data and three-dimensional measurement data (610,611) (fig 6) (column 9 lines 45-65); and responsive to the surface profile data map, independently and vertically translate one or more of the support elements to cause respective top surfaces of the support elements to approximate the surface profile of the back side surface of the semiconductor wafer (100) and maintain substantial contact of the respective top surfaces with the back side surface of the semiconductor wafer (fig 7-9) (column 12,13).  
  Regarding claim 26.
Wurfel teaches at least one support element of the group (710) of mutually lateral adjacent support elements is directly laterally adjacent at least one other support element (709) of the group of mutually lateral adjacent support elements (fig 7).
 Regarding claim 27.
Wurfel teaches a first support element of the group (710) of mutually lateral adjacent support elements substantially laterally circumscribes a second support element (709) of the group of mutually lateral adjacent support elements (column 12 lines 5-10) (fig 7).
Regarding claim 28.
Wurfel teaches at least one support element of the group of mutually lateral adjacent support elements exhibits one of an annular lateral cross- sectional shape, a semi-annular lateral cross-sectional shape, and a wedge lateral cross-sectional shape (column 12 lines 5-20). 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Wurfel (US 9281252) as applied to claim 1 above, and further in view of Sabert (US 2021/0018676).
Regarding claim 2.
Wurfel teaches elements of the claimed invention above.
Wurfel does not teach peltier heating and cooling.
Sabert teaches Sabert teaches a thermal energy transfer device comprising a peltier element (paragraph 54-55)
 It would have been obvious to one of ordinary skill in the art for the thermal device to comprise a peltier element in order to supply heating and cooling (Sabert paragraph 55).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Regarding claim 10.
Wurfel teaches elements of the claimed invention above.
Wurfel does not teach the temperature controller.
Yu teaches a thermal energy transfer controller (21) configured to independently control a temperature of each support element (28) (fig 2b,4a,b) (paragraph 20-25) 
It would have been obvious to one of ordinary skill in the art to provide a temperature controller to control the temperature of each element so that the wafer substrate reaches a desired temperature range suitable for processing (Yu paragraph 21).
 Allowable Subject Matter
Claims 12, 15, 17, and 18 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
The prior art does not teaches: 
 An apparatus, comprising: a group of mutually lateral adjacent support elements, each mutually lateral adjacent support element configured to independently move at least vertically and comprising an upper surface; 
 	 A wafer support apparatus, comprising: a continuous flexible support structure layer comprising portions of heat transfer material and portions thermal insulating material laterally alternating with the portions of heat transfer material, an upper surface of the continuous flexible support structure configured to receive and conform to a bottom surface of a wafer: support elements vertically underlying the continuous flexible support structure and configured  to vertically move independent of one another, lateral boundaries of at least .
Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817